—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 16, 1995 (People v Albornoz-Sinisterra, 220 AD2d 600), affirming a judgment of the Supreme Court, Queens County, rendered April 11, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *436effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., O’brien, Ritter and Krausman, JJ., concur.